May 14, 1934. The opinion of the Court was delivered by
This action, commenced in the Court of Common Pleas for Greenwood County, by the plaintiff, General Motors Acceptance Corporation, against the defendant, Mrs. M.M. Richey, by service of summons and complaint, affidavit, requisition, and copy of bond, on the defendant, September, 1932, is an action in claim and delivery for possession of one Pontiac automobile, sold by Clyde L. Stone, of Anderson, S.C. to the defendant, upon which a conditional sale contract was executed by the defendant for the balance of the purchase price of said automobile; it being alleged by the plaintiff that the plaintiff holds the said conditional sales contract as purchaser thereof for value before maturity. In its complaint the plaintiff also asks for $500.00, as actual *Page 520 
and punitive damages for the alleged wrongful detention of the said automobile. The defendant filed her answer and at the same time presented to the Court her petition to the Court to require the said Clyde L. Stone to be made a party to the action, on the ground that he was a necessary, material, and proper party to the proceedings. The plaintiff filed its return to the petition and the matter was heard by his Honor, Judge C.C. Featherstone, who upon due consideration issued an order in the cause refusing to grant the petition. From this order, pursuant to due notice, the defendant appealed to this Court and asks a reversal of the judgment upon exceptions filed, imputing error to the Circuit Judge in refusing the petition, and in holding that Clyde L. Stone was neither a necessary nor a proper party to the determination of the matters involved in the action, and in not holding that Clyde L. Stone was a necessary and proper party to the determination of the matters involved in the litigation.
The ruling of his Honor, Judge Featherstone, is satisfactory to this Court, and, for the reasons assigned by his Honor in the order issued, it is the judgment of this Court that the order appealed from be, and the same is hereby, affirmed.
MR. CHIEF JUSTICE BLEASE, MESSRS. JUSTICES STABLER and BONHAM, and MR. ACTING ASSOCIATE JUSTICE W.C. COTHRAN concur.